                                          Case 4:19-cv-00571-KAW Document 33 Filed 09/23/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         JERRY KRAUSS,
                                   7                                                       Case No. 4:19-cv-00571-KAW
                                                        Plaintiff,
                                   8                                                       SECOND ORDER TO FILE
                                                 v.                                        DISMISSAL WITHIN 60 DAYS
                                   9
                                         ALTAMURA INVESTORS II, LLC,                       Re: Dkt. No. 32
                                  10
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On September 20, 2020, Plaintiff filed a notice of settlement. Accordingly, Plaintiff shall

                                  14   file a dismissal within 60 days of this order, absent any extension ordered by the Court.

                                  15          IT IS SO ORDERED.

                                  16   Dated: September 23, 2020

                                  17                                                   ______________________________________
                                                                                       KANDIS A. WESTMORE
                                  18                                                   United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
